Mr. Justice Sheldox, dissenting: I do not agree with so much of the opinion,of the majority of the court as-seems to countenance the idea that a mortgagee or tenant in common can, under the statute of limitations, gain the title of his mortgagor or co-tenant by obtaining the deed of the land under a void proceeding, without notice, for foreclosure or in partition, and the payment of taxes for seven years. The deed might be color of title, as this court has heretofore decided. But in addition to color of title there must be good faith; and I understand that it is not actual bad faith that is required in order to defeat the operation of the statute, but that bad faith in law will have that effect; and, as I regard it, there is bad faith in law in acquiring title in such manner, unless notice of the hostile proceeding had been brought home to the mortgagor or co-tenant. Such a void proceeding as above supposed would not sever the relation of mortgagor and mortgagee, or that of tenants in common; and while such relation subsists there must not only be the assertion of an adverse right, but it must be brought home to the other party, before any foundation can be laid for the operation of the statute. And knowledge of the hostile attitude is not to be presumed, but it must be shown by proof, so as to preclude all doubt of the want of knowledge on the part of the owner. This appears to be the plain rule of law in cases where such a privity exists between parties. Roberts v. Morgan, 30 Verm. 319; Holley v. Hawley, 39 id. 525 ; Zeller’s Lessee v. Eckert et al. 4 How. 289 ; 3 Washb. Real Prop. 128. And it seems to have been recognized by this court in Hinckley v. Green, 52 Ill. p. 232, in the opinion on refusal of a rehearing, where the necessity of notice in such case, to the co-tenant, of the adverse claim, and payment of taxes, is recognized. Neither do I accede to the view that a purchaser of land is not bound to take notice of prior conveyances of record which are links in his chain of title. Of such conveyances, I'think he is presumed to have notice. It was only through the Winters mortgage that any interest in the land in Winters could be deduced.